MEMORANDUM **
Shanni Kumar, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion *210the denial of a motion to reopen, Iturnbarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying Kumar’s untimely motion to reopen because the motion was supported only by general articles related to political unrest in Fiji and provided insufficient information relating specifically to Kumar. See 8 C.F.R. § 1003.2(e)(3)(ii); see also Konstantinova v. INS, 195 F.3d 528, 530 (9th Cir.1999) (evidence introduced in support of motion to reopen based on changed country conditions was “too general” to demonstrate well-founded fear of future persecution).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.